Citation Nr: 1137509	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to a rating in excess of 10 percent for anxiety disorder with personality disorder, prior to January 15, 2010.

4.  Entitlement to a rating in excess of 50 percent for anxiety disorder with personality disorder, from January 15, 2010.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from April and December 2006 rating decisions.  In the April 2006 rating decision, the RO denied the Veteran's claim for bilateral hearing loss, and found that new and material evidence had not been submitted to reopen a claim for service connection for amblyopia, congenital axanopia, and esotropia, left, and astigmatism, right (claimed as eye condition).  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006.

In the December 2006 rating decision, the RO, inter alia, continued a 10 percent rating for hysterical neurosis, conversion type, competent (currently diagnosed as personality disorder, not otherwise specified).  In January 2007, the Veteran filed a NOD.  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.  In the October 2007 SOC, the RO recharacterized the claim for an increased rating for the Veteran's service-connected psychiatric disability as one involving anxiety disorder with personality disorder, previously shown as hysterical neurosis, conversion type, competent.  Accordingly, the Board has characterized this issue as reflected on the title page.

In August 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In October 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, in a January 2010 rating decision, the AMC granted a 50 percent rating for anxiety disorder with personality disorder, effective January 15, 2010.   The AMC also continued a 10 percent rating prior to January 15, 2010 and denied the claims for service connection for bilateral hearing loss and for eye disability (as reflected in a January 2010 supplemental SOC (SSOC)). Thereafter, these matters were returned to the Board for further appellate consideration.

Although the RO granted a higher, 50 percent, rating for the service-connected anxiety disorder with personality disorder from January 15, 2010, as a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized that portion of the appeal involving evaluation of service-connected psychiatric disability as encompassing both matters relating to this disability as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board again notes, as pointed out in the October 2009 remand, that, in a July 1974 rating decision, the RO denied service connection for eye conditions-specifically, amblyopia, congenital axanopia, and esotropia of the left eye, and astigmatism of the right eye.  However, the claims file does not include a notice letter informing the Veteran of this decision and his appellate rights.  A rating decision does not become final until written notification of the decision is issued to the claimant.  38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25; see also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his claim, then the usual one-year limit for timely appealing the decision does not begin to run).  As the July 1974 rating decision did not become final, that claim is being considered on a de novo basis, and has been characterized, accordingly.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with the circumstances of his service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no credible evidence of hearing loss for decades after service, and the most persuasive, competent opinion to address the question of whether there exists a nexus between the Veteran's in-service noise exposure and current bilateral hearing loss is not supportive of the claim.

4.  The Veteran had decreased distance vision in the left eye at service entrance, and has post service diagnoses of various eye disorders, to include decreased vision in the left eye, early cataracts, presbyopia, monocular esotropia of the left eye, and strabismic amblyopia, some of which are congenital conditions; however, medical evidence or opinion does not even suggest that he has current eye disability that is any way medically related to service, to include as a result of aggravation due to superimposed injury or disease. 

5.  Pertinent to the April 2006 claim for increase and prior to January 15, 2010, the Veteran's anxiety disorder with personality disorder was manifested primarily by depression, anxiety, difficulty sleeping, irritability and difficulty getting along with others; collectively, these symptoms are suggestive of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

6.  As of the date of the January 15, 2010 VA examination, the Veteran has experienced depression, anxiety, increased difficulty sleeping, irritability, and social isolation; collectively, these symptoms are suggestive of occupational and social impairment with reduced reliability and productivity.

7.  The schedular criteria are adequate to rate the Veteran's service-connected psychiatric disability at all points pertinent to this appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection an eye disability are not met. 38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of a 30 percent rating for anxiety disorder with personality disorder, for the period from April 16, 2006 through January 14, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4. 126, 4.130, Diagnostic Code 9400 (2010).

4.  The criteria for a rating in excess of 50 percent for anxiety disorder with personality disorder, from January 15, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claims for service connection for hearing loss and for eye disability, in a January 2006 pre-rating letter and an April 2006 post-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2006 letter specifically informed the appellant to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The April 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the April 2006 letter, and opportunity for the Veteran to respond, the January 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Specifically as regards the matters of higher ratings for the Veteran's anxiety disorder with personality disorder, in a May 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to support higher ratings.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA and requested that the Veteran submit any pertinent evidence in his possession.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2006 letter-which meets the content of notice requirements described in Pelegrini and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, VA outpatient treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Board's August 2009 Board hearing , as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim is warranted.  

The Board acknowledges that the report of a January 2006 VA eye examination was not obtained, as instructed by the Board in the October 2009 remand.  The record reflects that the RO contacted the appropriate medical facility to obtain the examination report, and received a negative response.  The Board also notes that the RO was asked to obtain hearing loss records from the Veteran's employer; however, the Veteran did not respond to a request for the records or authorization to obtain such records.  Given that the RO attempted to obtain the report of the requested VA examination and employer examinations, and either the Veteran did not response to the request or the VA medical facility indicated that it did not have the requested report, the Board finds that the RO substantially complied with the Board's remand instructions, and that no further RO action in this regard is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

A.  Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, he asserts in-service noise exposure consisting of firing ranges, gunfire, and as a cook in a noisy mess hall.  

At the outset, the Board notes that the Veteran's service records show that he served as a cook during service and is in receipt of the Rifle Sharpshooter Badge.  As such service would undoubtedly involve some noise exposure, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  

Service treatment records reflect no complaints of diminished hearing of the ears, and there are no audiograms from the Veteran's period of active duty service reflecting bilateral hearing loss.  A February 1972 notation reflects that the Veteran was fitted for earplugs, but there was no indication that the Veteran suffered from hearing loss.

Thus, bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On VA examination in June 1974, no apparent defects of the ear were found.  

VA outpatient treatment report from November 2005 notes moderate to severe sensorineural hearing loss bilaterally.  The Veteran was given hearing aids.

A January 2007 examination report from Northwest Ear and Throat notes that the Veteran complained of hearing loss, worse on the right, beginning many years ago.  The examiner noted that the Veteran had been exposed to excessive noise in the past including occupational noise and guns.  It was noted that the Veteran had used firearms in the military without ear protection.  Audiometric testing revealed bilateral moderate sensorineural hearing loss in the high frequencies.  The examiner opined that the Veteran's sensorineural hearing loss is related to military exposure to firearms.  

On VA audiological evaluation in March 2007, the examiner noted that the Veteran complained of decreased hearing.  With respect to noise exposure, it was noted that the Veteran was a cook in a mess hall and had no active combat during service.  Following service, the Veteran reported noise exposure working at a factory for 31 years, but used hearing protection.  The Veteran also indicated that he hunted without hearing protection when he was younger.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
80
90
LEFT
20
25
45
65
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  A diagnosis of bilateral mild to profound sensorineural hearing loss was assigned.  

In April 2007, the Veteran's claims file was then forwarded to the same VA examiner for an opinion as to the etiology of the Veteran's bilateral hearing loss.  The examiner indicated that she reviewed the Veteran's entire claims file, and she noted that there was no evidence that the Veteran was exposed to more than routine weapons qualification, which would have been undertaken with hearing protection, and his duties as a cook more than likely exposed him to noise level below a level considered hazardous.  In the examiner's opinion, there is insufficient evidence to indicate that prior continued to exert a deleterious effect on hearing once exposure to a particular noise source has been discontinued.   Therefore, she found that as the Veteran's hearing was within normal limits at discharge, no progression would be expected from noises encountered on active duty.  The examiner also pointed out that the Veteran was employed for 31 years in a factory environment, and that he indicated that he was a hunter.  Therefore, in her opinion, it is more likely that the Veteran's post-service exposure or other factors produced the current hearing loss.

During the Veteran's August 2009 Board hearing, he testified that he was exposed to noise during service when he worked in the mess hall, as well as noise on the rifle range.  He noted that he was told he had hearing loss immediately after he was discharged from service, was given ear plugs on his first job after service, and that his employer consistently evaluated his hearing.

The above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), the claim must, nonetheless, be denied on the basis of medical nexus.

Here, the first documented evidence of hearing loss disability was approximately 30 years after active military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, as indicated above, there are conflicting opinions on the question of whether the Veteran's current bilateral hearing loss is related to in-service noise exposure.  While the April 2007 VA audiologist indicated that it is not at least as likely as not that the Veteran's bilateral hearing loss is related to service, the January 2005 private ENT found that the Veteran's current hearing loss is likely related to service.

Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds the April 2007 VA audiologist opinion in which she found no relationship between the Veteran's bilateral hearing loss and service, the most probative medical opinion on this point.  In so finding, the Board notes that the March 2007 VA examination report and April 2007 addendum opinion reflects a complete and thorough examination of the Veteran, with complete audiometric testing results, and review of the claims file.  The physician provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.  The January 2005 ENT, in contrast, did not provide any support for the finding that the Veteran's current bilateral hearing loss was related to service, and did not address the pertinent medical findings, including the lack of a diagnosis of bilateral hearing loss during service and for many years thereafter, and the Veteran's reported significant post-service noise exposure.  
For these reasons, the Board finds the opinion of the April 2007 VA examiner is entitled to greater probative weight

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between current bilateral hearing loss disability and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Eye Disability

In addition to the basic legal authority noted above, the Board notes that
Congenital or developmental abnormalities-such as refractive error-are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for an eye disability must be denied.

The Veteran's service treatment records reflect that a clinical evaluation of the eyes was normal on entrance examination in February 1972; however, distance vision was 20/20 in the right eye and 20/200 in the left eye.  A May 1973 record of treatment includes an impression of normal right eye and amblyopia, left eye.  Another treatment note indicates an impression of normal right eye with tunnel vision and amblyopic left eye, probably longstanding.   During treatment the following month, the Veteran described poor vision and pain in the left eye since age 12.  He stated that the problem was becoming worse, and his right eye was involved as well.  

On the Veteran's August 1973 claim for service connection, the Veteran reported that his left eye was bad before service, but that his right eye "went bad during service."

On VA examination in June 1974, the Veteran reported that he started wearing glasses in 1972, about one year before entering service, and that he developed headaches and blurred vision during service.  He denied any direct injury to the eyes in service.  The diagnoses were amblyopia, exanopia, congenital, left; esotropia, left; and astigmatism, right.  In the July 1974 rating decision, the RO denied service connection for amblyopia, exanopia, congenital, left; esotropia, left; and astigmatism, right (claimed as eye condition) as constitutional developmental abnormalities.  The RO also noted that the Veteran's eye condition was shown to pre-exist service.

VA outpatient treatment records reflect that, in September 2005, the Veteran presented complaining of problems with his eyes since service.  The assessment following examination was early cataracts, each eye; presbyopia, each eye; and unexplained decreased vision, left eye, stable by history.

During the Veteran's August 2009 Board hearing, the Veteran testified that he was hit in the left eye by his drill instructor during boot camp,, and that his left eye "took a beating" from a fellow service member when the Veteran informed him that he did not have any money to go out drinking.  The Veteran added that his eye swelled up during service because of stress.

On VA eye examination in January 2010, the Veteran reported that he left eye had always been weak, and he described symptoms such as left eye twitching under stress.  The most recent visual acuity test from September 2005 notes best corrected right eye vision at 20/15 and left eye at 20/200.  On examination, best correctable far vision was 20/20 on the right, and with respect to the left eye, the Veteran was able to count fingers at 2 feet.  Correctable near vision was 20/20 in the right, but the left eye was unable to read anything on the reading card.  After other testing, diagnoses of monocular esotropia of the left eye, congenital, and amblyopia, strabismic, congenital was noted.  

With respect to the etiology of these diagnosed eye conditions, the examiner opined noted that it is clear and unmistakable that the Veteran had a lazy left eye with 20/200 vision, on entrance into service.  The examiner found that this condition was stable and therefore not aggravated beyond its natural course.  The examiner pointed out that most recent eye examination reflected that vision in the left eye was still 20/200, and that this condition was not otherwise related to the Veteran's service.  The examiner also noted that strabismus, in this case and esotropia or inward turning of the eye, is a congenital condition, and when the eye is not visually aligned to look straight ahead, the eye does not function, and therefore the vision is reduced and the term is amblyopia.  Again, regarding this congenital condition, the examiner found it less likely as not that the congenital condition of amblyopia with 20/200 vision was in any way aggravated by any superimposed in-service disease or injury.

The above-cited medical evidence reflects that, post service, the Veteran has been diagnosed with early cataracts and presbyopia in each eye.  He also has been assessed as having unexplained decreased vision in the left eye, as well as  monocular esotropia of the left eye and strabismic amblyopia-considered congenital conditions.  However, there simply is no medical evidence or opinion to support a finding that he has current eye disability that is in any way medically-related to service-to include as the result of in-service aggravation by superimposed injury or disease. 

As indicated, other than the notations in the report of entrance examination, service records are negative for any complaint, finding, or diagnosis pertaining to the eye. Also, as noted, the only medical opinion evidence weighs against the claim, and neither the Veteran nor his  representative has presented or identified any medical evidence or opinion that establishes the required elements of the claim. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's and his representative's assertions; however, such assertions provide no basis for allowance of the claim.  As indicated above, the claim turns on the medical matters of current disability, and whether any such disability(ies) were current eye diagnoses are congenital abnormalities, and, if so, whether any such conditions were aggravated by superimposed disease or injury in service, resulting in current disability. These matters are  which resulted in disability- matters within the province of trained medical professionals.  See Jones, 7 Vet. App. at137-38. As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter.  See, e.g., Bostain, 11 Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

III.  Higher Ratings for Anxiety Disorder with Personality Disorder

Historically, the Veteran was granted service connection for hysterical neurosis, conversion type, in a July 1974 rating decision.  A 10 percent rating was assigned, effective June 17, 1973.  The Veteran filed the instant claim for an increased rating in April 2006.  He appeals a December 2006 rating decision maintaining the 10 percent rating.   In the October 2007 SOC, the RO recharacterized the claim for a higher rating for the Veteran's service-connected psychiatric disability as one involving anxiety disorder with personality disorder, previously shown as hysterical neurosis, conversion type, competent.  As noted above, in January 2010 during the course of the appeal, the RO assigned a 50 percent rating, effective January 15, 2010 (the date of VA examination). 

A.  Factual Background

On VA psychiatric examination in June 2006, the Veteran indicated that he had struggled coping with various stressors over the years and becomes easily upset and agitated.  He indicated that he started having marital problems in 1974.  Other symptoms noted included sleep difficulties, anxiety, and short-temperedness.  He reported that his condition was aggravated by any pressures or stress, and relieved somewhat by taking his medication.  He indicated that he attempted suicide in 1974.  He denied panic attacks.  With respect to work, the Veteran reported that he was retired, but when he was employed he missed work mainly due to physical problems, but sometimes because of his nerves.  Socially, the Veteran indicated that he lived by himself, and had some friends.  He noted that he liked to go to the service station and hang out and talk.  The Veteran had been married and divorced three times, and had two adult children with whom he was not close.

On mental status examination, the Veteran was alert, cooperative, and appropriately dressed.  There were no loosened associations or flight of ideas, bizarre movements, or tics.  The Veteran's mood was tense, but cooperative and friendly.  Affect was described as appropriate.  There was no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  There was also no evidence of delusions, hallucinations, ideas of reference, or suspiciousness.  Memory, insight, judgment, and intellectual capacity were all adequate.  A diagnosis of anxiety disorder with personality disorder was assigned, along with a GAF score of 60.  

VA outpatient treatment records from 2006 note symptoms in depression, anxiety, and lack of sleep.  In September 2006, the Veteran was described as pleasant, cooperative, and hyper-talkative with a bright affect.  Impaired sleep and periods of depression related to anxiety were noted.   

Later in September 2006, impaired sleep, excessive worry, and irritability were noted.  On mental status examination, the Veteran was alert, oriented, and fairly groomed.  There was no psychomotor abnormality, and speech was coherent and not pressured.  The Veteran did have some somatic preoccupation, but he denied suicidal or homicidal ideation.  Memory was intact, and insight and judgment were described as fair.  A GAF score of 55 was assigned.

A November 2006 VA outpatient treatment records notes a diagnosis of anxiety, and that the Veteran was seeking assistance with coping skills.  The Veteran reported conflicts with family members and neighbors.  The examiner noted that the Veteran had a longstanding resentment of treatment by the military and medical personnel.  

During the Veteran's August 2009 Board hearing, he indicated that he did not sleep well, had difficulty getting along with others, and was depressed and anxious.  He reported that he experienced panic attacks and memory loss, and that his psychiatric difficulties caused stress in his marriages, leading to three divorces.

On VA psychiatric examination in January 2010, the Veteran related a general increase in his level of depression, anxiety, withdrawal, and trouble sleeping.  He reported continued difficulty getting more than four or five hours of sleep most night.  He also reported some anger and irritability issues, decreased energy, and occasional crying spells.  He indicated that he experienced anxiety attacks when under stress, but the examiner noted that these were not true panic attacks.  The Veteran stated that he took an early retirement in 2004 and stopped working because of his combination of anxiety, depression, irritability, and physical problems involving his feet, legs, and back.  The examiner noted that it appeared that the Veteran had moderate impairment in occupational reliability and productivity and would have a moderate level of impairment if he would attempt to work at the present time.  With respect to social impairment, the Veteran indicated that he lived at home by himself and rarely had contact with his two sons.  He had a history of going to a local store or service station for socializing, but the Veteran reported that he lost interest in doing this a few years ago and kept to himself most of the time.  Overall, the examiner found that the Veteran was showing moderate to severe impairment in social, recreational, and familial adjustment.  

On mental status examination, the examiner noted that the Veteran was alert, oriented, and cooperative.  There was no sign of a thought disorder, looseness of associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobia.  The Veteran's affect was described as flat and constricted.  The Veteran was oriented in all three spheres and showed no major cognitive problems, and although he did complain of some difficulty with focusing, attention, and concentration, the examiner found that this did not seem to be of any major consequence.  The Veteran rated himself as moderately anxious and depressed most of the time.  He had moderate to occasionally severe insomnia, which seemed to be worsening recently.  The examiner also noted that the Veteran had some irritability issues and increasing social isolation.   The Veteran denied current suicidal or homicidal ideation or panic attacks.  Insight and judgment appeared to be limited.  A diagnosis of anxiety disorder with personality disorder, and GAF score of 50, were assigned.  The examiner concluded by noting that the Veteran appeared to have moderate to severe levels of impairment in social functioning and would be expected to have at least moderate levels of impairment in occupational functioning if he were to attempt to work.

B.  Analysis.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In this appeal, because the RO has already granted staged ratings for the Veteran's anxiety disorder with personality disorder, the Board will consider the propriety of the assigned rating at each stage, as well as whether any further staged rating, pursuant to Hart, is warranted.

The RO assigned the Veteran's ratings for anxiety disorder with personality disorder under Diagnostic Code 9400.  However, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R.  § 4.130.

Under the formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Also, it is noted that, in evaluating the Veteran's service-connected psychiatric disability, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for anxiety disorder with personality disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).


1. Prior to January 15, 2010

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher rating, for the Veteran's anxiety disorder with personality disorder are met from the April 16, 2006 date of the claim for increase through January 14, 2010.

As indicated above, the medical evidence from this period reflects that the Veteran's psychiatric disability was manifested, primarily, by complaints of anxiety, depression, difficulty with others, impaired family relationship, difficulty sleeping, and irritability. 

Affording the Veteran the benefit of the doubt, the Board finds that, collectively, the aforementioned Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the next higher, 30 percent disability rating.

At no point during this period, however, has the Veteran's anxiety disorder with personality disorder met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the objective medical evidence from this period did not show such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work relationships that are characteristic of the 50 percent rating.

The Veteran had some documented symptoms of difficulty in establishing and maintaining effective social relationships in that he divorced three times and did not have a relationship with his children.  Although difficulty in establishing social relationships was shown, the medical evidence from this period reflects that he enjoyed socializing with others at a service station, and on June 2006 examination, the Veteran reported that he had some friends.  In addition, while the Veteran was not working during this time period, on June 2006 examination, the Veteran indicated that he retired largely due to physical problems and only in part due to his nerves.

The Board also finds that none of the assigned GAF scores from this period, alone, provides a basis for assignment of any higher rating for the Veteran's service-connected anxiety disorder with personality disorder.  The assigned GAF scores of record for this period are 60 on June 2006 VA examination and 55 on September 2009 VA outpatient evaluation.

Under the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's GAF scores of 60 and 55 clearly are consistent the overall level of moderate impairment consistent with the assigned 
30 percent rating.

As a final point, the Board notes that, the Veteran's own assertions, advanced in his Board hearing testimony and written statements, have been considered.  However, the Board finds that the assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's anxiety disorder with personality disorder, to include the findings of the various VA examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As indicated above, the persuasive medical evidence indicates that the Veteran's psychiatric symptomatology, as reflected in medical treatment records, is consistent with the assigned 30 percent rating for this period.

Under the circumstances of this case, the Board finds that, since the April 2006 date of claim for higher rating and prior to January 15, 2010, the Veteran's psychiatric symptomatology has more nearly approximated the criteria for the 30 percent rating, but no higher.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

Considering the pertinent evidence in light of the above, the Board finds that the preponderance of the evidence reflects that, since the January 15, 2010 date of VA examination, the Veteran's psychiatric symptoms have more nearly approximated the criteria for the initial 50 percent rating assigned.

The report of VA examination report on that date reflects sleeping difficulties, social isolation, decreased energy, occasional crying spells, irritability, anxiety, depressed mood, and strained family relationships.  As noted by the January 2010 examiner, these symptoms are indicative of occupational and social impairment with reduced reliability and productivity.  

Accordingly, the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to certain symptoms, the level of impairment contemplated in the currently assigned 50 percent disability rating.

At no point since January 15, 2010 has the Veteran's overall anxiety disorder with personality disorder symptomatology met the criteria for the next higher 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is 
warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence from this period does not show such symptoms such as:  suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, or inability to function independently. 
  
In this regard, the medical evidence does not show the Veteran to have occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the VA outpatient treatment records reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts and relatively intact memory.  The Veteran reported anger and irritability; however, periods of violence are not shown.  Impaired impulse control to the level contemplated in a 70 percent rating is not shown.  While the record indicates the Veteran's mood was depressed, the Veteran functioned independently, stating that he lived alone.  To the extent that the Veteran has experienced social isolation and difficulty in establishing and maintaining social relationships-in particular with his ex-wives and children-such symptomatology is contemplated in the currently assigned 50 percent.

Moreover, while the record reflects that the Veteran has not worked since 2004, the Veteran reported that he took early retirement due to the combination of his physical and psychiatric disabilities, and not his anxiety disorder alone.  In fact, the January 2010 examiner determined that the Veteran would be expected to have at least moderate levels of impairment in occupational functioning if he were to attempt to work.  Thus, significant or total occupational impairment has not been shown.

The Board also points out that the GAF score of 50 assigned by the January 2010 examiner, alone, provides no basis for higher rating.  According to the DSM-IV, GAF scores ranging between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Here, however, the objective medical evidence does not reflect that the Veteran has experienced the type of psychiatric symptoms reflected in the DSM-IV as indicative of such a score.  Moreover, as indicated above, the examiner's comments suggest that the score may reflect the combined effect of his physical and psychiatric disabilities-which the examiner indicated led to the Veteran's retirement.  In any event, as noted above, it is the psychiatric symptoms shown, and not the assigned GAF score, that provides the basis for assignment of a psychiatric disability rating.  38 C.F.R. § 4.126(a).

As a final point, the Board notes that, the Veteran's own assertions, advanced during his Board hearing and in written statements, have been considered.  To whatever extent the Veteran may be attempting to establish that he is entitled to a specific rating, the Board noted that that he is not competent to establish such, or to assess the severity of his own disability.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Here, the clinical findings made by competent professionals-as  reflected in medical treatment records and VA examination reports, and based, in part, on what the Veteran told examiners-reflect symptoms consistent with the assigned 50 percent rating for this period.  Moreover, to whatever extent the assertions advanced in connection with this claim differ from those made during treatment, the Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

As the criteria for the next higher, 70 percent, rating for this period are not met, it logically follows that the symptoms for the maximum 100 percent rating under the General Rating Formula likewise are not met.

3. Both Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the January 2010 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in reaching the decision to award the next higher, 30 percent, rating for anxiety disorder with personality disorder for the period from April 16, 2006 to January 14, 2010, the preponderance of the evidence is against assignment of any higher rating at any other point pertinent to the appeal (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an eye disability is denied.

A 30 percent rating for anxiety disorder with personality disorder, from April 16, 2006 through January 14, 2010, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 50 percent for anxiety disorder with personality disorder, from January 15, 2010, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


